DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on 27 January 2021. Claims 1-20 are pending in the case. Claims 1, 7, 11, and 17 are the independent claims. This action is non final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on March 27th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Pore et al. (Object Striping in Swift) in view of Bono et al. (US 9,400,741 B1).
	Regarding claim 1, Pore teaches a data storage method in object storage, the data storage method comprises:
receiving, by an object storage device (OSD), a strip write request sent by a client server (see Pore¸ Slides 20-21, “Stripe ID is generated by client for both GET/PUT requests”), wherein the strip write request comprises a to-be-written strip (see Pore¸ Slides 20-21, “Stripe ID is generated by client for both GET/PUT requests”), 

However, Pore does not explicitly teach:
a version number of the to-be-written strip,

Bono teaches:
a version number of the to-be-written strip (see Bono¸ [Column 11, Lines 40-58], “BMD includes a version set identifier or VS ID.”), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pore (teaching object striping in swift) in view of Bono (teaching reclaiming space from file system hosting many primary storage objects and their snapshots), and arrived at a method that incorporates a version identifier. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of an efficiently identifying storage objects that are sharing data blocks (see Bono, Paragraph [Column 2, Lines 11-15]). In addition, both the references (Pore and Bono) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management. The close relation between both of the references highly suggests an expectation of success.

The combination of Pore and Bono further teaches:
an offset of the to-be-written strip (see Pore¸ Slides 5-7, “stripe offset”), and an object ID of the to-be-written strip (see Pore¸ Slides 5-6, “object ID”), the version number of the to-be-written strip is corresponding to a snapshot ID of a latest snapshot of a file or a volume to which the to-be-written strip is located (see Bono¸ [Column 2, Lines 22-37], “The method includes assigning the objects and their respective files to version sets, each primary object and its respective snapshot objects being assigned to a respective distinct version set.”), the offset of the to-be-written strip describes a location of the to-be-written strip in an object to which the to-be-written strip is located (see Pore¸ Slide 22, “Object path”), the object ID of the to-be-written strip is an ID of the object to which the to-be-written strip belongs (see Pore¸ Slides 5, 6, and 22, “Object ID”), the file or the volume comprises the object with the object ID and other object, the object with the object ID comprises the to-be-written strip and other strip (see Pore¸ Slides 31-36, “As container DB stores striping information of objects”), wherein snapshot objects of an object have same object IDs and different version numbers, the snapshot object is identified by a combination of the object ID and the version number (see Bono¸ [Column 2, Lines 22-37], “The method includes assigning the objects and their respective files to version sets, each primary object and its respective snapshot objects being assigned to a respective distinct version set.”);
and writing, by the OSD, the to-be-written strip into a location in a target object, wherein the target object is identified by the version number of the to-be-written strip and the object ID, the location in the target object is determined by the offset of the to-be-written strip (see Pore¸ Slides 34-36, “Now on every new write, newer version of object is created and would be part of linked container… In GET request, the client has to mention the version of the object”),  
and wherein when updating data in the file or the volume to which the to-be-written strip is located, the object ID corresponding to the updated data is not changed, and the version number corresponding to the updated data is updated (see Pore¸ Slides 34-36, “Now on every new write, newer version of object is created and would be part of linked container… In GET request, the client has to mention the version of the object”).  

Regarding claim 2, Pore in view of Bono teaches all the elements of claim 1. Pore further teaches:
taking, by the client server, a snapshot of the file or the volume to which the to-be-written strip belongs, and generating the snapshot ID of the latest snapshot; and generating, by the client server, the version number of the to-be-written strip according to the snapshot ID of the latest snapshot (see Pore¸ Slides 31-36, “sending requests to container to take a snapshot… With each snapshot, a new version is created… Snapshot is created as a new object version in container DB and respective files would get created on the object servers as PUT requests for various stripes to be added, updated or trimmed as received following the snapshot creation”).

Regarding claim 3, Pore in view of Bono teaches all the elements of claim 2. Pore further teaches:
updating, by the client server, the version number of the to-be-written strip to metadata of the file or the volume (see Pore¸ Slides 31-36, “sending requests to container to take a snapshot… With each snapshot, a new version is created… Snapshot is created as a new object version in container DB and respective files would get created on the object servers as PUT requests for various stripes to be added, updated or trimmed as received following the snapshot creation”).

Regarding claim 4, Pore in view of Bono teaches all the elements of claim 1. Pore further teaches:
receiving, by the client server, a file write request, wherein the file write request carries to-be-written data, an offset of the to-be-written data, and a file name, and the to-be-written data is a part of the file; obtaining, by the client server, a file identifier FID according to the file name, performing a query on the metadata of the file according to the FID to obtain a version number of the file, and using the version number of the file as the version number of the to-be-written strip, wherein the version number of the file is corresponding to the snapshot ID of the latest snapshot of the file to which the to-be-written strip belongs; splitting, by the client server according to the offset of the to-be-written data and a size of the to-be-written data, the to-be-written data into multiple strips that comprise the to-be- written strip, determining the ID of the object to which the to-be-written strip belongs, and obtaining the offset of the to-be-written strip; and creating, by the client server, the strip write request (see Pore¸ Slides 20-21, “Client Aware Striping”).

Regarding claim 5, Pore in view of Bono teaches all the elements of claim 1. Pore further teaches:
receiving, by the client server, a volume write request, wherein the volume write request carries to-be-written data, an offset of the to-be-written data, and a volume identifier ID, and the to-be-written data is a part of the volume; performing, by the client server, a query on the metadata of the volume according to the volume ID to obtain a version number of the volume, and using the version number of the volume as the version number of the to-be-written strip, wherein the version number of the volume is corresponding to the snapshot ID of the latest snapshot of the volume to which the to-be-written strip belongs; splitting, by the client server according to the offset of the to-be-written data and a size of the to-be-written data, the to-be-written data into multiple strips that comprise the to-be- written strip, determining the ID of the object to which the to-be-written strip belongs, and obtaining the offset of the to-be-written strip; and creating, by the client server, the strip write request (see Pore¸ Slides 20-21, “Client Aware Striping”).

Regarding claim 6, Pore in view of Bono teaches all the elements of claim 1. Pore further teaches:
wherein the latest snapshot comprises snapshot objects of the object with the object ID and the other object (see Pore¸ Slides 31-36, “Now on every new write, newer version of object is created and would be part of linked container.”).

Regarding claim 7, Pore teaches a data storage method in object storage, the data storage method comprises:
receiving, by an object storage device (OSD), a strip write request sent by a client server (see Pore¸ Slides 20-21, “Stripe ID is generated by client for both GET/PUT requests”), wherein the strip write request carries a to-be-written strip (see Pore¸ Slides 20-21, “Stripe ID is generated by client for both GET/PUT requests”), 

However, Pore does not explicitly teach:
a version number of the to-be-written strip (see Bono¸ [Column 11, Lines 40-58], “BMD includes a version set identifier or VS ID.”),

Bono teaches:
a version number of the to-be-written strip (see Bono¸ [Column 11, Lines 40-58], “BMD includes a version set identifier or VS ID.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pore (teaching object striping in swift) in view of Bono (teaching reclaiming space from file system hosting many primary storage objects and their snapshots), and arrived at a method that incorporates a version identifier. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of an efficiently identifying storage objects that are sharing data blocks (see Bono, Paragraph [Column 2, Lines 11-15]). In addition, both the references (Pore and Bono) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management. The close relation between both of the references highly suggests an expectation of success.

The combination of Pore and Bono further teaches:
an offset of the to-be-written strip (see Pore¸ Slides 5-7, “stripe offset”), and an object ID of the to-be-written strip (see Pore¸ Slides 5-6, “object ID”), the version number of the to-be-written strip is corresponding to a snapshot ID of a latest snapshot of a file or a volume to which the to-be-written strip is located (see Bono¸ [Column 2, Lines 22-37], “The method includes assigning the objects and their respective files to version sets, each primary object and its respective snapshot objects being assigned to a respective distinct version set.”), the offset of the to-be-written strip describes a location of the to-be-written strip in an object to which the to-be- written strip is located (see Pore¸ Slide 22, “Object path”), the object ID of the to-be-written strip is an ID of the object to which the to-be-written strip belongs (see Pore¸ Slides 5, 6, and 22, “Object ID”),  the file or the volume comprises the object with the object ID and other object (see Pore¸ Slides 31-36, “As container DB stores striping information of objects”), the object with the object ID comprises the to-be-written strip and other strip, wherein snapshot objects of an object have same object IDs and different version numbers, the snapshot object is identified by a combination of the object ID and the version number (see Bono¸ [Column 2, Lines 22-37], “The method includes assigning the objects and their respective files to version sets, each primary object and its respective snapshot objects being assigned to a respective distinct version set.”);
determining, by the OSD, whether a target object determined by using the version number of the to-be-written strip and the object ID is backed up (see Bono¸ [Column 2, Lines 38-50], “During reclamation, those blocks residing in an extent of the underlying file that are to be moved are identified, and the following is done for each identified block:”);
and when the target object is backed up, writing, by the OSD, the to-be-written strip into a storage location in the target object, wherein the storage location in the target object is determined by the offset of the to-be-written strip (see Bono¸ [Column 2, Lines 22-50], [Column 5, Lines 4-21], “During reclamation, those blocks residing in an extent of the underlying file that are to be moved are identified, and the following is done for each identified block:… The IO requests then propagate to the back end 144, where commands are executed for reading and/or writing the physical storage 180”);
when the target object is not backed up, creating, by the OSD, a spliced object by the to-be-written strip, and writing the spliced object into a storage location identified by using the version number of the to-be-written strip and the object ID, wherein when updating data in the file or the volume to which the to-be-written strip is located, the object ID corresponding to the updated data is not changed, and the version number corresponding to the updated data is updated (see Bono¸ [Column 2, Lines 22-50], [Column 5, Lines 4-21], [Column 7, Lines 1-11], [Column 11, Lines 40-58], “During reclamation, those blocks residing in an extent of the underlying file that are to be moved are identified, and the following is done for each identified block:… The storage pool 232 organizes elements of the storage 180 in the form of slices. A “slice” is an increment of storage space, such as 256 MB in size, which is drawn from the storage 180. The pool 232 may allocate slices to lower-deck file systems 230 for use in storing their files. The pool 232 may also deallocate slices from lower-deck file systems 230 if the storage provided by the slices is no longer required.”).

Regarding claim 8, Pore in view of Bono teaches all the elements of claim 7. Bono further teaches:
selecting, by the OSD, an object with a latest snapshot time from a backed-up object that belongs to an object set of the object ID of the to-be-written strip, to obtain a strip whose offset is different from the offset of the to-be-written strip, and jointly constituting the spliced object by using the to-be-written strip and the strip whose offset is different from the offset of the to-be-written strip, wherein a set of an object that is stored in the OSD and whose object ID is the same as the object ID of the to-be-written strip and version number is different from the version number of the to-be-written strip is referred to as the object set of the object ID of the to-be-written strip (see Bono¸ [Column 2, Lines 22-50], [Column 5, Lines 4-21], [Column 7, Lines 1-11], [Column 11, Lines 40-58], “During reclamation, those blocks residing in an extent of the underlying file that are to be moved are identified, and the following is done for each identified block:”).

Regarding claim 9, Pore in view of Bono teaches all the elements of claim 7. Pore further teaches:
taking, by the client server, a snapshot of the file or the volume to which the to-be- written strip belongs, and generating the snapshot ID of the latest snapshot; generating, by the client server, the version number of the to-be-written strip according to the snapshot ID of the latest snapshot; and updating, by the client server, the version number of the to-be-written strip to metadata of the file or the volume (see Pore¸ Slides 31-36, “sending requests to container to take a snapshot… With each snapshot, a new version is created… Snapshot is created as a new object version in container DB and respective files would get created on the object servers as PUT requests for various stripes to be added, updated or trimmed as received following the snapshot creation”).

Regarding claim 10, Pore in view of Bono teaches all the elements of claim 7. Pore further teaches:
wherein the latest snapshot comprises snapshot objects of the object with the object ID and the other object (see Pore¸ Slides 31-36, “Now on every new write, newer version of object is created and would be part of linked container.”).

Regarding claim 11, Pore teaches a data storage device for object storage, comprising a processor, and a non-transitory storage medium and an interface that are connected to the processor, wherein:
the interface is configured to receive a strip write request sent by a client server (see Pore¸ Slides 20-21, “Stripe ID is generated by client for both GET/PUT requests”),  wherein the strip write request carries a to-be-written strip (see Pore¸ Slides 20-21, “Stripe ID is generated by client for both GET/PUT requests”), 

However, Pore does not explicitly teach:
a version number of the to-be-written strip,

Bono teaches:
a version number of the to-be-written strip (see Bono¸ [Column 11, Lines 40-58], “BMD includes a version set identifier or VS ID.”), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pore (teaching object striping in swift) in view of Bono (teaching reclaiming space from file system hosting many primary storage objects and their snapshots), and arrived at a data storage device that incorporates a version identifier. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of an efficiently identifying storage objects that are sharing data blocks (see Bono, Paragraph [Column 2, Lines 11-15]). In addition, both the references (Pore and Bono) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management. The close relation between both of the references highly suggests an expectation of success.

The combination of Pore and Bono further teaches:
an offset of the to-be-written strip (see Pore¸ Slides 5-7, “stripe offset”), and an object ID of the to-be-written strip (see Pore¸ Slides 5-6, “object ID”), the version number of the to-be-written strip is corresponding to a snapshot ID of a latest snapshot of a file or a volume to which the to-be-written strip belongs (see Bono¸ [Column 2, Lines 22-37], “The method includes assigning the objects and their respective files to version sets, each primary object and its respective snapshot objects being assigned to a respective distinct version set.”), the offset of the to-be-written strip describes a location of the to-be-written strip in an object to which the to-be-written strip is located (see Pore¸ Slide 22, “Object path”), the object ID of the to-be-written strip is an ID of the object to which the to-be-written strip is located (see Pore¸ Slides 5, 6, and 22, “Object ID”), the file or the volume comprises the object with the object ID and other object, the object with the object ID comprises the to-be-written strip and other strip (see Pore¸ Slides 31-36, “As container DB stores striping information of objects”);
the non-transitory storage medium stores a computer program; and by running the computer program, the processor is configured to: write the to-be-written strip into a location in a target object, wherein the target object is identified by the version number of the to-be-written strip and the object ID, the storage location in the target object is determined by the offset of the to-be-written strip (see Pore¸ Slides 34-36, “Now on every new write, newer version of object is created and would be part of linked container… In GET request, the client has to mention the version of the object”),   
and wherein when updating data in the file or the volume to which the to-be-written strip is located, the object ID corresponding to the updated data is not changed, and the version number corresponding to the updated data is updated (see Pore¸ Slides 34-36, “Now on every new write, newer version of object is created and would be part of linked container… In GET request, the client has to mention the version of the object”).  

Regarding claim 12, Pore in view of Bono teaches all the elements of claim 11. Pore further teaches:
take a snapshot of the file or the volume to which the to-be-written strip belongs, and generate the snapshot ID of the latest snapshot; and generate the version number of the to-be-written strip according to the snapshot ID of the latest snapshot (see Pore¸ Slides 31-36, “sending requests to container to take a snapshot… With each snapshot, a new version is created… Snapshot is created as a new object version in container DB and respective files would get created on the object servers as PUT requests for various stripes to be added, updated or trimmed as received following the snapshot creation”).

Regarding claim 13, Pore in view of Bono teaches all the elements of claim 12. Pore further teaches:
update the version number of the to-be-written strip to metadata of the file or the volume (see Pore¸ Slides 31-36, “sending requests to container to take a snapshot… With each snapshot, a new version is created… Snapshot is created as a new object version in container DB and respective files would get created on the object servers as PUT requests for various stripes to be added, updated or trimmed as received following the snapshot creation”).

Regarding claim 14, Pore in view of Bono teaches all the elements of claim 11. Pore further teaches:
receive a file write request, wherein the file write request carries to-be-written data, an offset of the to-be-written data, and a file name, and the to-be-written data is a part of the file; and the processor is further configured to: obtain a file identifier FID according to the file name, performing a query on the metadata of the file according to the FID to obtain a version number of the file, and using the version number of the file as the version number of the to-be-written strip, wherein the version number of the file is corresponding to the snapshot ID of the latest snapshot of the file to which the to-be-written strip belongs; split, according to the offset of the to-be-written data and a size of the to-be-written data, the to-be-written data into multiple strips that comprise the to-be-written strip, determine the ID of the object to which the to-be-written strip belongs, and obtain the offset of the to-be- written strip; and create the strip write request (see Pore¸ Slides 20-21, “Client Aware Striping”).

Regarding claim 15, Pore in view of Bono teaches all the elements of claim 11. Pore further teaches:
receive a volume write request, wherein the volume write request carries to-be-written data, an offset of the to-be-written data, and a volume identifier ID, and the to-be-written data is a part of the volume; and the processor is further configured to: perform a query on the metadata of the volume according to the volume ID to obtain a version number of the volume, and use the version number of the volume as the version number of the to-be-written strip, wherein the version number of the volume is corresponding to the snapshot ID of the latest snapshot of the volume to which the to-be-written strip belongs; split, according to the offset of the to-be-written data and a size of the to-be-written data, the to-be-written data into multiple strips that comprise the to-be-written strip, determine the ID of the object to which the to-be-written strip belongs, and obtain the offset of the to-be- written strip; and create the strip write request (see Pore¸ Slides 20-21, “Client Aware Striping”).

Regarding claim 16, Pore in view of Bono teaches all the elements of claim 11. Pore further teaches:
wherein the latest snapshot comprises snapshot objects of the object with the object ID and the other object (see Pore¸ Slides 31-36, “Now on every new write, newer version of object is created and would be part of linked container.”).

Regarding claim 17, Pore teaches a data storage device, comprising a processor, and a non-transitory storage medium and an interface that are connected to the processor, wherein:
the interface is configured to receive a strip write request sent by a client server (see Pore¸ Slides 20-21, “Stripe ID is generated by client for both GET/PUT requests”), wherein the strip write request carries a to-be-written strip (see Pore¸ Slides 20-21, “Stripe ID is generated by client for both GET/PUT requests”), 

However, Pore does not explicitly teach:
a version number of the to- be-written strip (see Bono¸ [Column 11, Lines 40-58], “BMD includes a version set identifier or VS ID.”),

Bono teaches:
a version number of the to-be-written strip (see Bono¸ [Column 11, Lines 40-58], “BMD includes a version set identifier or VS ID.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pore (teaching object striping in swift) in view of Bono (teaching reclaiming space from file system hosting many primary storage objects and their snapshots), and arrived at a data storage device that incorporates a version identifier. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of an efficiently identifying storage objects that are sharing data blocks (see Bono, Paragraph [Column 2, Lines 11-15]). In addition, both the references (Pore and Bono) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storage management. The close relation between both of the references highly suggests an expectation of success.

The combination of Pore and Bono further teaches:
an offset of the to-be-written strip (see Pore¸ Slides 5-7, “stripe offset”), and an object ID of the to-be-written strip (see Pore¸ Slides 5-6, “object ID”), the version number of the to-be-written strip is corresponding to a snapshot ID of a latest snapshot of a file or a volume to which the to-be-written strip is located (see Bono¸ [Column 2, Lines 22-37], “The method includes assigning the objects and their respective files to version sets, each primary object and its respective snapshot objects being assigned to a respective distinct version set.”), the offset of the to-be-written strip describes a location of the to-be-written strip in an object to which the to-be-written strip is located (see Pore¸ Slide 22, “Object path”), the object ID of the to-be-written strip is an ID of the object to which the to-be-written strip belongs (see Pore¸ Slides 5, 6, and 22, “Object ID”), the file or the volume comprises the object with the object ID and other object  the object with the object ID comprises the to-be-written strip and other strip (see Pore¸ Slides 31-36, “As container DB stores striping information of objects”), wherein snapshot objects of an object have same object IDs and different version numbers, the snapshot object is identified by a combination of the object ID and the version number (see Bono¸ [Column 2, Lines 22-37], “The method includes assigning the objects and their respective files to version sets, each primary object and its respective snapshot objects being assigned to a respective distinct version set.”);
the non-transitory storage medium stores a computer program; and by running the computer program, the processor is configured to: determine whether a target object identified by using the version number of the to-be-written strip and the object ID is backed up (see Bono¸ [Column 2, Lines 38-50], “During reclamation, those blocks residing in an extent of the underlying file that are to be moved are identified, and the following is done for each identified block:”);
and when the target object is backed up, the processor is further configured to write the to-be-written strip into a storage location in the target object, wherein the storage location in the target object is determined by the offset of the to-be-written strip (see Bono¸ [Column 2, Lines 22-50], [Column 5, Lines 4-21], “During reclamation, those blocks residing in an extent of the underlying file that are to be moved are identified, and the following is done for each identified block:… The IO requests then propagate to the back end 144, where commands are executed for reading and/or writing the physical storage 180”);
or when the target object is not backed up, the processor is further configured to create a spliced object by using the to-be-written strip, and then write the spliced object into a storage location determined by using the version number of the to-be-written strip and the object ID, wherein when updating data in the file or the volume to which the to-be-written strip is located, the object ID corresponding to the updated data is not changed, and the version number corresponding to the updated data is updated (see Bono¸ [Column 2, Lines 22-50], [Column 5, Lines 4-21], [Column 7, Lines 1-11], [Column 11, Lines 40-58], “During reclamation, those blocks residing in an extent of the underlying file that are to be moved are identified, and the following is done for each identified block:… The storage pool 232 organizes elements of the storage 180 in the form of slices. A “slice” is an increment of storage space, such as 256 MB in size, which is drawn from the storage 180. The pool 232 may allocate slices to lower-deck file systems 230 for use in storing their files. The pool 232 may also deallocate slices from lower-deck file systems 230 if the storage provided by the slices is no longer required.”).

Regarding claim 18, Pore in view of Bono teaches all the elements of claim 10. Bono further teaches:
select an object with a latest snapshot time from a backed-up object that belongs to an object set of the object ID of the to-be-written strip, to obtain a strip whose offset is different from the offset of the to-be-written strip, and jointly constitute the spliced object by using the to-be-written strip and the strip whose offset is different from the offset of the to-be-written strip, wherein a set of an object that is stored in the object storage device and whose object ID is the same as the object ID of the to-be-written strip and version number is different from the version number of the to-be-written strip is referred to as the object set of the object ID of the to-be-written strip (see Bono¸ [Column 2, Lines 22-50], [Column 5, Lines 4-21], [Column 7, Lines 1-11], [Column 11, Lines 40-58], “During reclamation, those blocks residing in an extent of the underlying file that are to be moved are identified, and the following is done for each identified block:”).

Regarding claim 19, Pore in view of Bono teaches all the elements of claim 17. Pore further teaches:
take a snapshot of the file or the volume to which the to-be-written strip belongs, and generate the snapshot ID of the latest snapshot; generate the version number of the to-be-written strip according to the snapshot ID of the latest snapshot; and update the version number of the to-be-written strip to metadata of the file or the volume (see Pore¸ Slides 31-36, “sending requests to container to take a snapshot… With each snapshot, a new version is created… Snapshot is created as a new object version in container DB and respective files would get created on the object servers as PUT requests for various stripes to be added, updated or trimmed as received following the snapshot creation”).

Regarding claim 20, Pore in view of Bono teaches all the elements of claim 17. Pore further teaches:
wherein the latest snapshot comprises snapshot objects of the object with the object ID and the other object (see Pore¸ Slides 31-36, “Now on every new write, newer version of object is created and would be part of linked container.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161  
/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161